Exhibit 10.5

 

2005 Bonus Plan

 

1. Quarterly bonus payouts based on Company financial results and individual
performance vs. MBO’s.

 

  •   For senior management team, 75% of bonus amount based on financial
results, 25% on individual MBO’s.

 

  •   For other managers, 50% of bonus amount based on financial results, 50% on
individual MBO’s.

 

2. Unlike the 2004 plan, emphasis will be on financial metrics instead of
corporate strategic goals.

 

3. Quarterly percentages of total annual bonus target are as follows:

 

Q1: 20%

 

Q2: 20%

 

Q3: 20%

 

Q4: 40% (based on quarterly and year-end results)

 

4. Financial Objectives (to be set prior to each quarter)

 

5. Individual MBO’s will be established based on company priorities